The award made by the single director, including the finding that the injury resulted in a 75 percent permanent partial disability to the right arm of the claimant, which was affirmed by all of the directors of the State Board of Workmen's Compensation, was supported by the evidence and the superior court did not err in affirming it. Where there is any evidence to sustain an award it is conclusive upon the courts in the absence of fraud. See Webb v. General Accident Fire c. Insurance Co., 72 Ga. App. 127 (33 S.E.2d 273), and citations.
Judgment affirmed. Sutton, P. J., and Felton, J.,concur.